Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered November 23, 2005 in a proceeding pursuant to Family Court Act article 6. The order granted the petition, continued joint legal custody of the parties’ youngest child and transferred physical custody of the child from respondent to petitioner, with visitation to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition to modify the parties’ existing custody arrangement by continuing joint legal custody and transferring physical custody of the parties’ youngest child from respondent to petitioner, with visitation to respondent. The court’s determination that an award of physical custody to petitioner is in the best interests of the child is entitled to great deference and will not be disturbed where, as here, it has a sound and substantial basis in the record (see Matter of Vincent A.B. v Karen T., 30 AD3d 1100, 1101-1102 [2006], lv denied 7 NY3d 711 [2006]; Matter of Thayer v Ennis, 292 AD2d 824, 825 [2002]). The record establishes that, while respondent may not be an unfit parent, she is less fit than petitioner and less able to provide for the child’s stability and physical, educational and moral well-being (see Vincent A.B., 30 AD3d at 1102; Matter of Pinkerton v Pensyl, 305 AD2d 1113, 1114 [2003]). Present—Martoche, J.E, Smith, Centra, Lunn and Fahey, JJ.